Affirmed and Opinion Filed November 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00049-CR

                            MELVIN LEE VAUGHN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-60500-T

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis

       A jury convicted Melvin Lee Vaughn of aggravated assault with a deadly weapon. The

trial court assessed punishment, enhanced by a prior felony conviction, at twenty-five years in

prison. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

          Appellant filed a pro se response raising one issue. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
150049F.U05
                                                         /Molly Francis/
                                                         MOLLY FRANCIS
                                                         JUSTICE
 




                                                  ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MELVIN LEE VAUGHN, Appellant                       Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00049-CR       V.                        F13-60500-T).
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Evans and Stoddart participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 25, 2015.



 
 
 

 




                                            ‐3‐